Case 8:20-cv-01763-SDM-TGW Document 12 Filed 10/23/20 Page 1 of 2 PageID 94




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


   JUSTIN LEFEVRE,

         Plaintiff,

   v.                                                    CASE NO. 8:20-cv-1763-T-23TGW

   CSI FIRE EQUIPMENT, LLC and
   RAY CRANSTON SHERLEY,

         Defendants.
                                                 /


                                             ORDER

         1.     With the following exception, the parties must conform to the

   deadlines proposed in the case management report:

                Dispositive motion filing — NOVEMBER 1, 2021

         2.     The parties must adhere to Local Rule 3.06 and to the pretrial disclosure

   requirements in Rule 26(a)(3), Federal Rules of Civil Procedure.

         3.     Under Local Rules 3.05(c)(2)(E) and 3.05(c)(3)(D), either a motion to

   amend a pleading or a motion to continue a hearing, the pretrial conference, or the

   trial is distinctly disfavored after issuance of this order.

         4.     The parties must serve no more than twenty-five interrogatories,

   including sub-parts.

         5.     The pretrial conference will occur before Magistrate Judge Thomas G.

   Wilson in Courtroom 12A, United States Courthouse, 801 North Florida Avenue,
Case 8:20-cv-01763-SDM-TGW Document 12 Filed 10/23/20 Page 2 of 2 PageID 95


   Tampa, on FEBRUARY 3, 2022 at 11:00 A.M.


              A DISCOVERY DISPUTE FOR WHICH THE PARTIES
              SEEK JUDICIAL RESOLUTION MUST BE
              ADDRESSED AT OR BEFORE THE PRETRIAL
              CONFERENCE, NOT AT TRIAL. THE PARTIES MAY
              AGREE ON ANY DISCOVERY MATTER, BUT,
              UNLESS ADDRESSED AT THE PRETRIAL
              CONFERENCE, EACH PARTY ASSUMES THE RISK
              OF NON-COMPLIANCE BY THE OTHER PARTY.

        6.    The lead trial counsel must attend the pretrial conference.

        7.    A jury trial will occur in Courtroom 15A, United States Courthouse,

   801 North Florida Avenue, Tampa, during the MARCH 2022 trial term.

        8.    At least five days before the monthly trial term, the parties must file:

              (a)   a trial brief with citations of authority and with
                    argument of the disputed issues likely to arise at
                    trial;

              (b)   a concise (preferably one paragraph) joint
                    statement of the action for presentation to the
                    venire;

              (c)   proposed jury instructions;

              (d)   proposed verdict forms; and

              (e)   proposed voir dire.

        ORDERED in Tampa, Florida, on October 23, 2020.
